Election/Restrictions
1.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-16, 18, 21-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/28/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
2.	The terminal disclaimer filed on 9/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,675,769 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Gates on 9/10/2021.

The application has been amended as follows: 
The following claims have been amended: 

1.  (Currently Amended) 
Amend claim 1 lines 11-12 to recite “stacking and nesting the cables on each of a first and second side of the work platform”

  3.  (Currently Amended) The apparatus of claim 2, wherein the cables comprise at 
least one of power, control, communications, parts supply and return, for the plurality of    robots.  

5. (Currently Amended) The apparatus of claim 1, wherein the cables are crisscrossed to communicate with the robots, so that the cables flow from adjacent a forward end on the first the second 
10. (Currently Amended) The apparatus of claim 1, wherein the cables for the robots on [a] the first side of the work platform are fed in from [a] the second side of the work platform opposite the first side of the work platform at a first end of the work platform.

14.  (Currently Amended) 
Amend claim 14 lines 11-12 to recite “stacking and nesting the cables on each of a first and second side of the work platform”

16.  (Currently Amended) The method of claim 15, wherein the cables comprise at 
least one of power, control, communications, parts supply and return, for the plurality of robots.  

18. (Currently Amended) The method of claim 14, wherein the cables are crisscrossed to communicate with the robots, so that the cables flow from adjacent a forward end on the first the second 

23. (Currently Amended) The method of claim 14, wherein the cables for the robots on [a] the first side of the work platform are fed in from [a] the second side of the work platform opposite the first side of the work platform at a first end of the work platform.

27.  (Currently Amended) 
of a first and second side of the work platform, so that the cables independently supply the robots without the cables interfering 

28. (Cancelled) 

30. (Currently Amended) The apparatus of claim 29, wherein the sections of the cables are pinned to allow the cables to go from a minimum radius to a maximum radius without sliding from pinned locations to keep an 

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a work platform for supporting one or more humans positioned above a base platform for supporting one or more robots, a cable carrier system for providing cables to the robots at non-static locations, the cable carrier system positioned on or above the base platform and underneath the work platform and provides the cables to the robots in a crossover configuration, the cable carrier system provides stacking and nesting the cables on the work platform so that the cables independently supply the robots without the cables interfering with each other as the robots travel along the work platform, in combination with all other limitations set forth by the independent claims, as argued by applicant on at least page 10-11 of the  remarks/arguments submitted 9/2/21.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726         



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726